Citation Nr: 1547491	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for fibromyalgia.


FINDING OF FACT

In an October 5, 2015, Form VA 21-4138, the Veteran withdrew (in writing) her appeal seeking service connection for fibromyalgia; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of service connection for fibromyalgia, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing, (on an October 5, 2015 VA Form 21-4138) the Veteran withdrew her appeal seeking service connection for fibromyalgia.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction consider an appeal in the matter.


ORDER

The appeal seeking service connection for fibromyalgia is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


